DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Item numbers should be removed from the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “the set trajectory” lacks antecedent basis.  “The set trajectory” is indefinite because it is unclear what “the set trajectory” is.  For examination purposes, “the set trajectory” is interpreted to mean the rotation of the driving rack element.
“Engaging element” in line 7 is indefinite because it is unclear whether “engaging element” in line 7 is the same “engaging element” as “an engaging element” of line 4.  For examination purposes, “engaging element” in line 7 is being interpreted to be the same “engaging element” as line 4.
Additionally, “at least a fixed guide element, the support element and/or engaging element can move along the set trajectory” is indefinite because it is unclear if at least a fixed guide element, the support element, and the engaging element can move along the set trajectory or if at least a fixed guide element, the support element, or the engaging element can move along the set trajectory.  For examination purposes, “at least a fixed guide element, the support element and/or engaging element can move along the set trajectory” is being interpreted to mean the fixed guide element, support element, or engaging element can move along the set trajectory.

Regarding claim 5, “the circle”, “the spin axis of crank”, “the spin axis of driving rack”, and “the motion trajectory” all lack antecedent basis.

Regarding claim 8, “the latching device” and “the striker” lack antecedent basis.

Regarding claim 9, “the guide rail”, “the base”, and “the striker” lack antecedent basis 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (US 2020/0147774), hereinafter Shi.

Regarding claim 1, Shi discloses a driving mechanism (Fig. 3) for fastener driving machine, comprising a rotatable crank (Fig. 3, item 42);
a driving rack element (Fig. 5, item 4, 44, 45, 46) rotatablely installed on crank (Para. 0034), including an engaging element (Fig. 5, item 46), a support element (Fig. 5, item 45) and a driving rack (Fig. 5, item 44);
at least a fixed guide element (Fig. 5, item 41), the support element (Fig. 5, item 45) and/or engaging element (Fig. 5, item 46) can move along the set trajectory (Fig. 5, set trajectory is around driving rack 44) (Para. 0034, support element 45 and engaging element 46 move along set trajectory).

Regarding claim 2, Shi discloses the driving mechanism for fastener driving machine wherein the driving rack is rotatablely installed on crank (Fig. 5, driving rack 44 rotates on crank 42) (Para. 0034-0035), the engaging element and support element are installed on the driving rack (Para. 0034-0035).

Regarding claim 3, Shi discloses the driving mechanism for fastener driving machine wherein the guide element (Fig. 5, item 41) is provided with at least one guide slot (Fig. 5, guide slot is within guide element 41) as trajectory, the support element (Fig. 5, item 45) and/or engaging element (Fig. 5, item 46) is slideably arranged in the guide slot (Fig. 5, support element 45 and engaging element 46 slide around edges of guide slot of guide element 41) (Para. 0034-0035).

Regarding claim 7, Shi discloses the driving mechanism for fastener driving machine wherein the engaging element (Fig. 5, item 46) and support element (Fig. 5, item 451) are cylindrical pins (Fig. 5, engaging element 46 and support element 451 are cylindrical pins); an axle body (Fig. 5, item 443) is formed at the lower end of the driving rack (Fig. 5), the axle body (Fig. 5, item 443) is rotatablely installed on the crank (Para. 0037).

Allowable Subject Matter
Claims 4-6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record fails to disclose, teach, or fairly suggest a driving mechanism for fastener driving machine wherein there are two of the guide slot, which are the first guide slot and the second guide slot, the engaging element and support element are slideably arranged in the first guide slot and the second guide slot respectively.  The prior art of record that comes closest to teaching these limitations is Shi (US 2020/0147774), Pedicini (US 2004/0232194), McCardle (US 2016/0288305), and Wechselberger (US 2020/0164498).  Shi, Pedicini, McCardle, and Wechselberger all teach a driving mechanism.  However, Shi, Pedicini, McCardle, and Wechselberger fails to teach wherein there are two of the guide slot, which are the first guide slot and the second guide slot, the engaging element and support element are slideably arranged in the first guide slot and the second guide slot respectively.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 5, the prior art of record fails to disclose, teach, or fairly suggest a driving mechanism for fastener driving machine wherein the engaging element and support element are distributed on the driving rack along the circle centered on the rotation axis of driving rack, when the radius of the circle where the engaging element is distributed is equal to the distance between the spin axis of crank and the spin axis of driving rack, and the crank drives the driving rack to rotate, the motion trajectory of engaging element is a straight line, when the radius of the circle where the support element is distributed is equal to the distance between the spin axis of crank and the spin axis of driving rack, and the crank drives the driving rack to rotate, the motion trajectory of support element is a straight line.  The prior art of record that comes closest to teaching these limitations is Shi (US 2020/0147774), Pedicini (US 2004/0232194), McCardle (US 2016/0288305), and Wechselberger (US 2020/0164498).  Shi, Pedicini, McCardle, and Wechselberger all teach a driving mechanism.  However, Shi, Pedicini, McCardle, and Wechselberger fails to teach wherein the engaging element and support element are distributed on the driving rack along the circle centered on the rotation axis of driving rack, when the radius of the circle where the engaging element is distributed is equal to the distance between the spin axis of crank and the spin axis of driving rack, and the crank drives the driving rack to rotate, the motion trajectory of engaging element is a straight line, when the radius of the circle where the support element is distributed is equal to the distance between the spin axis of crank and the spin axis of driving rack, and the crank drives the driving rack to rotate, the motion trajectory of support element is a straight line.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
	
	Regarding claim 6, claim 6 would be allowable because it depends from allowable claim 4.

Regarding claim 8, the prior art of record fails to disclose, teach, or fairly suggest a driving mechanism for fastener driving machine wherein the latching device is rotatablely installed on the engaging element, wherein the latching device comprises a pendulum bar and a reset element on lateral side of the pendulum bar; an axle hole is formed at one end of the pendulum bar, the other end is provided with a locking shaft for engaging with the striker of impact unit.  The prior art of record that comes closest to teaching these limitations is Shi (US 2020/0147774), Pedicini (US 2004/0232194), McCardle (US 2016/0288305), and Wechselberger (US 2020/0164498).  Shi, Pedicini, McCardle, and Wechselberger all teach a driving mechanism.  However, Shi, Pedicini, McCardle, and Wechselberger fails to teach wherein the latching device is rotatablely installed on the engaging element, wherein the latching device comprises a pendulum bar and a reset element on lateral side of the pendulum bar; an axle hole is formed at one end of the pendulum bar, the other end is provided with a locking shaft for engaging with the striker of impact unit.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 9 and 10, claims 9 and 10 would be allowable because they depend from allowable claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731